Case: 2:11-cv-01016-EAS-MRM Doc #: 2992 Filed: 07/13/20 Page: 1 of 4 PAGEID #: 153637




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       EASTERN DIVISION AT COLUMBUS

  In re: OHIO EXECUTION
   PROTOCOL LITIGATION,
                                          :           Case No. 2:11-cv-1016

                                                      District Judge Edmund A. Sargus, Jr.
                                                      Magistrate Judge Michael R. Merz

  This Order relates to all Plaintiffs.




                       AGREED ORDER TO PARTIALLY STAY
                                PROCEEDINGS


          This consolidated capital § 1983 case is before the Court on Defendants’

  Motions to Dismiss the Amended Individual Supplemental Complaints of

  seventy-nine plaintiffs in this case (ECF Nos. 2847 through 2892, 2894 through

  2926). The Court ordered the parties to meet and confer as to issues concerning

  oral argument on the Motions to Dismiss, potential consolidation for

  adjudication of the Motions, and the possibility of a stay of all other matters in

  the consolidated case pending adjudication of the Motions to Dismiss.

          Having so conferred, the parties have jointly agreed to the following stay of

  proceedings in this matter, which the Court ADOPTS, as follows:

  1.      All proceedings in this matter are stayed, including, but not limited to,

  discovery, motions for preliminary injunction, and motions for other relief,

  except for the following:


                                              1
Case: 2:11-cv-01016-EAS-MRM Doc #: 2992 Filed: 07/13/20 Page: 2 of 4 PAGEID #: 153638




           a. All motions to dismiss pending as of the date of this Order;

                    i. Defendants shall file their reply memoranda in support of the

                        pending motions to dismiss no later than August 4, 2020;

           b. The parties’ ongoing obligation to timely supplement discovery

               responses;

           c. The parties’ ability to issue Rule 45 subpoenas; and

           d. Defendants’ ongoing obligation to provide discovery concerning any

               new execution protocol.

  2.       The stay of proceedings shall remain in effect until the earlier of:

           a. Defendants’ 120-day notice to Plaintiffs and the Court of the

               Defendants’ intent to carry out an execution on the scheduled date;

           b. Defendants’ adoption of a new execution protocol; or

           c. The Court’s final decisions on all the motions to dismiss.

  3.       The Court will conduct an oral hearing on the motions to dismiss on

       August 20, 2020, commencing at 9:30 A.M. Given the current state of the

       COVID 19 pandemic, the Court will conduct the hearing using GoToMeeting 1

       remote video technology. Counsel will be given specific connecting instructions prior to the

       hearing date. At the hearing no more than two counsel designated by the

       Plaintiffs and no more than two counsel for the Defendants may present

       arguments concerning the law and facts relevant to the motions. Counsel

       representing specific Plaintiffs who require additional and separate argument


  1
    This is the technology which has been used by the Court for remote access for criminal proceedings during the
  Pandemic court closing. It should be familiar to counsel from the Federal Defender’s Office. If it is not also familiar
  to the Attorney General’s Office, they should contact Kelly Kopf.

                                                            2
Case: 2:11-cv-01016-EAS-MRM Doc #: 2992 Filed: 07/13/20 Page: 3 of 4 PAGEID #: 153639




       on specific and unique issues beyond those arguments covered in the primary

       argument shall request such argument from the Court by motion

       demonstrating the reasons and subject of such additional arguments. Such

       motions shall be filed, responded to (if necessary) and ruled on prior to the

       date set for oral arguments.

  4.      No later than 120 days before the date of any currently scheduled

  execution of a Plaintiff, the Governor of Ohio will issue a reprieve postponing the

  date of the scheduled execution, or, in the alternative, the Defendants will by

  that date notify Plaintiffs and the Court that a reprieve will not issue and

  Defendants intend to carry out the scheduled execution on the scheduled date.

  5.      There is no agreement as to whether or how the Court should or should

  not consolidate adjudication of the motions to dismiss.

  6.      The parties will independently advise the Court’s Courtroom Deputy, Kelly

  Kopf, as to whether they consent to Magistrate Judge jurisdiction for the limited

  purpose of adjudicating the currently pending motions to dismiss. Such limited

  consent would have no effect on the parties’ prior notification to the Clerk as to

  their consent to Magistrate Judge jurisdiction.            Defendants and each

  independent Plaintiff shall provide this notice on August 4, 2020.



  July 13, 2020.

                                                    s/ Michael R. Merz
                                                   United States Magistrate Judge




                                           3
Case: 2:11-cv-01016-EAS-MRM Doc #: 2992 Filed: 07/13/20 Page: 4 of 4 PAGEID #: 153640




                                         4
